Case 1:19-cv-01023-SOH Document 31                  Filed 12/09/19 Page 1 of 1 PageID #: 590



                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 EL DORADO DIVISION



STEPHEN E. SLAUGHTER                                                                PLAINTIFF


v.                                     Case No. 1:19-cv-1023


COLUMBIA MUTUAL INSURANCE COMPANY
d/b/a COLUMBIA INSURANCE GROUP                                                    DEFENDANT



                                               ORDER

        Before the Court is Defendant’s Motion to Stay Initial Scheduling Order and Discovery.

ECF No. 26. Defendant moves the Court to stay all deadlines in the initial scheduling order (ECF

No. 22) until the Court rules on the pending Motion to Dismiss (ECF No. 23). Plaintiff does not

oppose the motion. ECF No. 27. Upon consideration, the Court finds that the motion should be

and hereby is GRANTED. All deadlines in the Initial Scheduling Order are stayed pending the

Court’s ruling on the pending Motion to Dismiss. If the Motion to Dismiss is denied, the Court

will reissue an initial scheduling order in this case.

        IT IS SO ORDERED, this 9th day of December, 2019.

                                                            /s/ Susan O. Hickey
                                                            Susan O. Hickey
                                                            Chief United States District Judge
